DETAILED ACTION
This office action is in response to Applicant’s submission filed on 3 February 2021.   
Claims 1-20 are pending.
Claims 1, 6, 8, 15 are amended.
Rejections under 35 USC 101 for claims 1-20 are withdrawn in view of the amendments / arguments presented by the applicant and the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019).
Claims 1, 3-5, 8, 10-12, 15, 17-19 are rejected for double patenting.
Claims 2, 6-7, 9, 13-14, 16, 20 are objected to.
There is no art rejection for claims 1-20.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8, 10-12, 15, 17-19 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-2, 4 of US-PATENT NO.10,332,032B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the functional steps are the same and that the instant application recites a method type claim with essentially the same limitation as the co-pending application would be obvious to one of ordinary skill in the art at the time of invention.
The table below shows how the limitations are taught by claims of the co-pending application.
Instant Application:
 16/352,958
US-PATENT: 
10/332,032B2
Claim 1.  A method of training a machine to automate spot pricing of logistics services, the method performed by at least one hardware processor, comprising: 
Claim 1. A method of training a machine to automate spot pricing of logistics services, the method performed by at least one hardware processor, comprising: 
Claim 1 - Limitation 1:  receiving a plurality of original-destination routes in a network for transporting cargo; 

     clustering the plurality of clusters into a plurality of subgroups based on customer related factors, 


     clustering the plurality of clusters into a plurality of subgroups based on customer related factors, 

Claim 1 - Limitation 2: wherein the clustering is performed by training the machine to learn and store in a memory device a computer-implemented decision tree model and a computer-implemented regression model, and merging execution of the learned decision tree model and the learned regression model to create an interplay between segmentation and regression, 
Claim 1 - Limitation 3:    determining influencing factors associated with each of the subgroups; 
    based on the influencing factors, generating a price elasticity curve for each of the subgroups; 
    based on the price elasticity curve and current network traffic, determining cargo transportation price associated with each of the subgroups; and
Claim 1 - Limitation 3:  determining influencing factors associated with each of the subgroups; 
     based on the influencing factors, generating a price elasticity curve for each of the subgroups; 
     based on the price elasticity curve and current network traffic, determining cargo transportation price associated with each of the subgroups, 
Claim 1 - Limitation 4:   dynamically balancing load in air traffic network in real-time via providing the cargo transportation price.
Claim 1 - Limitation 3:  dynamically balancing load in air traffic network in real-time via providing the cargo transportation price.
Claim 4: The method of claim 1, wherein the influencing factors comprise at least one of rate, chargeable weight (CWT), density, weight, volume, leadtime, number of pieces, freighter route, number of stops, customer industry, customer size, customer relationship type, customer wallet share, DOW, product code, special handling flag, seasonality, historical customer win or loss factor, historical customer pricing in market, historical customer pricing overall, shipper capacity share against market, average price quoted to customer in market, average price quoted to customer 

     dynamically balancing load in air traffic network in real-time via providing the cargo transportation price.

Claim 2: The method of claim 1, wherein the cargo transportation price is determined for each of the subgroups simultaneously.
Claim 5: The method of claim 4, wherein the influencing factors are correlated.
Claim 4: The method of claim 1, wherein the influencing factors are correlated.


  Claims 8, 10-12, 15, 17-19 are substantially similar to claims 1, 3-5. The arguments as given above for claims 1, 3-5 are applied, mutatis mutandis, to claims 8, 10-12, 15, 17-19, therefore the rejection of claim 1, 3-5 are applied accordingly.





Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126